Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2005

Al-Fara v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 02-4580




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Al-Fara v. Atty Gen USA" (2005). 2005 Decisions. Paper 1278.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1278


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                               March 4, 2005


                                             No. 02-4580

                        RE: SAID HUSNI AL-FARA and BAHYA SAFI, Petitioners
                                             v.
                            ALBERTO GONZALES, ATTORNEY GENERAL
                              OF THE UNITED STATES*, Respondent

                          *Caption amended pursuant to Rule 43(c), Fed. R. App. P.

                              (INS Agency Nos. A73 623 415 & A73 623 416 )

PRESENT: RENDELL and COWEN, Circuit Judges and SCHWARZER*, District Judge

             Motion by Respondent for Publication of this Court’s Opinion.


                                                                    Carolyn Hicks, Case Manager
                                                                          267-299-4926

_____________
 *Honorable William W. Schwarzer, Senior United States District Judge for the Northern District of California,
sitting by designation.
                                                    ORDER
The foregoing motion for publication is granted. The Not Precedential Opinion filed on February 14, 2005 is
hereby vacated. Simultaneously with the filing of this Order the Court is also filing the Precedential Opinion.




                                                                   By the Court,


                                                                   /s/ Robert E. Cowen
                                                                   Circuit Judge

Dated: April 14, 2005

CH/cc: Tahani Salama, Esq.
       Anthony W. Norwood, Esq.